DETAILED ACTION
This office action is in response to applicant’s amendments and remarks filed on 12/29/20.  Claims 1-20 are pending and claims 1-10 and 17-20 are under consideration.  Claims 1-10 are indicated as allowable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beausoleil et al. (US 2008/0246106 A1, hereinafter “Beausoleil”).
Claim 17.  Beausoleil discloses an apparatus, comprising:
a logic die (1301 in Fig. 13); and
a plurality of memory dice (RAM #1, RAM #2 shown in Fig. 13) coupled to the logic die via bus lines shown in Fig. 13, but not labeled.  In the more simple embodiment of Fig. 1D the logic die (CPU 130 is equivalent to the CPU 1301) is explained to be coupled to the memory die (RAM 132 hosted ton the single substrate).  See duplicated Fig. 1D below and Para [0005]-[0006] for details regarding the coupled signals via the bus lines (134-138).

    PNG
    media_image1.png
    297
    625
    media_image1.png
    Greyscale

a is filtered from the waveguide via evanescent coupling and transmitting the encoded channel to the second resonant cavity (814).  Therefore, this “encoder” as described functions as a photonic filter.
the photonic filter of a die of the plurality of memory dice configured to:
receive a plurality of photonic signals of a plurality of wavelengths, respectively, 
filter a photonic signal of the plurality of photonic signals of a wavelength of the plurality of wavelength, and 
provide the filtered photonic signal to the logic die (Para [0043]-[0044], and [0056]; See Fig. 1C, 8A and culminates in the architecture shown in Fig. 13).
Claim 18.  Each of the plurality of memory dice (comprises a photonic node 1308:1316) further comprises a photonic modulator.  Fig. 10B shows the photonic device (1016) comprises resonant cavity (1002) sandwiched between two electrodes (1020) and (1022).  The electrode (1020) is in contact with the semiconductor layer (1012), and the electrode (1022) is in contact with the semiconductor layer (1014).  In this arrangement the resonant cavity can be operated as either an electro-optic modulator or photodiode (Para [0049]).  The photonic modulator of the die is configured to modulate the filtered photonic signal and provide the modulated photonic signal to the logic die.

Claim 20.  Fig. 13 shows each of the plurality of memory dice further comprises a photonic detector circuit.  RAM #1 is provided with node (1312) and RAM #2 is provided with another node (unlabeled).  Each node is provided with an encoder and decoder.  As explained in Para [0043]-[0044] the encoded channel lambdaa is evanescently coupled to second resonant cavity which can be configured as a photodiode, thus meeting the limitation of a photonic detector circuit configured to receive the filtered photonic signal from the logic die, and provide an electrical signal responsive to the received filtered photonic signal when the filtered photonic signal is modulated (Para [0049]).
Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. 
(a)	Applicant argues the cited substrate is a not a logic die.  The examiner agrees and clarified the rejection citing the CPU chip (1301) as the logic die.
(b)	Applicant argues Beausoleil does not disclose the photonic filter configured to “provide the filtered photonic signal to the logic die”.  The examiner explained in detail the function of the photonic crystal slab functioning as a photonic filter within each photonic node provided on the logic die and on the memory dice connected via bus lines.

For the above reasons, the examiner maintains the grounds of rejection over Beausoleil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883